[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANT'S OBJECTIONS TO PLAINTIFF'S REQUEST FOR DISCLOSURE AND PRODUCTION
The defendant, Devcon Enterprises, Inc. filed objections to the plaintiff's disclosure and production requests on April 2, 1997. With respect to those objections, the court rules as follows:
DEFINITIONS
3. Overruled
4. Sustained
INTERROGATORIES
2. Overruled
4. Sustained
5. Sustained
6. Sustained
7. Sustained
9. Overruled
10. Overruled
12. Overruled
13. Overruled
15. Overruled
16. Sustained, interrogatory unclear
17. Sustained CT Page 12822
19. Overruled
20. Overruled
21. Overruled
22. Overruled
23. Overruled
24. Overruled
25. Sustained
26. Sustained
PRODUCTION
1. Sustained
2. Sustained
3. Overruled
4. Overruled
5. Overruled
7. Overruled
So Ordered at Hartford, Connecticut this 30th day of December, 1997.
Robert J. Devlin, Jr., J.
CT Page 12822